Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07094 Name of Fund: The BlackRock New York Insured Municipal 2008 Term Trust Inc. (BLN) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, The BlackRock New York Insured Municipal 2008 Term Trust Inc., 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2008  09/30/2008 Item 1  Schedule of Investments BlackRock New York Insured Municipal 2008 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New York - 60.8% Babylon, New York, IDA Residential Recovery Revenue Refunding Bonds (Ogden Martin Project), VRDN, 8.30%, 1/01/19 (a)(b)(c) $ $ Erie County, New York, Public Improvement, GO, Series A, 3.75%, 10/01/08 (d) Evans-Brant Central School District, New York, GO, Refunding, Series C, 3.75%, 12/15/08 (d) Long Island Power Authority, New York, Electric System Revenue Bonds, VRDN, Series E, 8.20%, 12/01/29 (a)(b)(c) Long Island Power Authority, New York, Electric System Revenue Bonds, VRDN, Series G, 7.90%, 12/01/29 (a)(b)(c) Long Island Power Authority, New York, Electric System Revenue Bonds, VRDN, Series H, 8.50%, 12/01/29 (a)(b)(c) Metropolitan Transportation Authority, New York, Dedicated Tax Fund, Revenue Refunding Bonds, VRDN, Series B, 6.50%, 11/01/22 (a)(b)(c) Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, VRDN, Series D-2, 8.45%, 11/01/32 (a)(b)(c) Nassau County, New York, IDA, Civic Facility Revenue Refunding and Improvement Bonds (Cold Spring Harbor), VRDN, 4.10%, 1/01/34 (b)(c) Nassau County, New York, Interim Financing Authority, Sales Tax Secured Revenue Bonds, Series A, 2.35%, 11/15/08 (e) New York City, New York, GO, Refunding, Series A, 5.20%, 8/01/10 (a) New York City, New York, GO, Refunding, VRDN, Series H, Sub-Series H-3, 4%, 8/01/19 (a)(b)(c) 300 New York City, New York, GO, Refunding, VRDN, Series H, Sub-Series H-3, 4%, 8/01/20 (a)(b)(c) New York City, New York, GO, Refunding, VRDN, Series H, Sub-Series H-3, 4%, 8/01/21 (a)(b)(c) 4,000,000 New York City, New York, GO, Sub-Series C-1, 6.25%, 8/01/10 (a) 45 New York City, New York, GO, VRDN, Sub-Series A-6, 4.15%, 11/01/26 (a)(b)(c) 6,500 New York State Dormitory Authority, Mental Health Facilities Improvement Revenue Refunding Bonds, VRDN, Series F-2B, 8.15%, 2/15/21 (a)(b)(c) New York State Dormitory Authority, Mental Health Services Revenue Bonds, VRDN, Sub-Series D-2B, 6.40%, 2/15/31 (a)(b)(c) New York State Dormitory Authority, Nursing Home Revenue Bonds (W.K. Nursing Home Corporation), 5.65%, 8/01/09 (f) Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names of many of the securities have been abbreviated according to the list below. GO General Obligation Bonds IDA Industrial Development Authority HFA Housing Finance Agency VRDN Variable Rate Demand Notes 1 BlackRock New York Insured Municipal 2008 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Municipal Bonds Par (000) Value New York State, HFA, Mortgage Revenue Refunding Bonds (Housing Project), Series A, 5.80%, 5/01/09 (a) $ $ New York State, HFA, Mortgage Revenue Refunding Bonds (Housing Project), Series A, 5.80%, 11/01/09 (a) New York State Local Government Assistance Corporation, Revenue Refunding Bonds, Sub-Lien, VRDN, Series A-4V, 8.25%, 4/01/22 (a) (b)(c) New York State Local Government Assistance Corporation, Revenue Refunding Bonds, Sub-Lien, VRDN, Series A-5V, 7.75%, 4/01/20 (a) New York State Urban Development Corporation, Correctional Capital Facilities, Revenue Refunding Bonds, Series A, 5.50%, 1/01/09 (g) Total Municipal Bonds (Cost - $103,665,648) - 60.8% Short-Term Securities Shares CMA New York Municipal Money Fund, 5.15% (h)(i) Par U.S. Government Fannie Mae, 3.04%, 10/20/08 (j) $ Obligations Total Short-Term Securities (Cost - $67,013,472) - 39.2% Total Investments (Cost - $170,679,120*) - 100.0% Liabilities in Excess of Other Assets - (0.0)% ) Net Assets - 100.0% $ 170,683,688 * The cost and unrealized appreciation (depreciation) of investments as of September 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 170,679,120 Gross unrealized appreciation $ 58,502 Gross unrealized depreciation (9,346 ) Net unrealized appreciation $ 49,156 (a) FSA Insured. (b) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (c) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. (d) FGIC Insured. (e) MBIA Insured. (f) FHA Insured. (g) AMBAC Insured. (h) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Income CMA New York Municipal Money Fund 1,100,000 $711 (i) Represents the current yield as of report date. (j) Rate shown is yield to maturity at date of purchase. 2 BlackRock New York Insured Municipal 2008 Term Trust Schedule of Investments September 30, 2008 (Unaudited) Effective January 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements.
